MATTHIAS, J.
A city ordinance makes it unlawful for any driver or operator of any vehicle to permit his or her vehicle to stand in front of a certain railroad passenger station therein named, between points designated, “unless the permission to stand has been granted by the person having the supervision over said passenger station.”
Held: Such ordinance is invalid because of its attempted delegation of legislative power, and for the reason that it is violative of the equal protection of the law guaranties of the state and federal constitutions.
Judgment affirmed.
Marshall, C. J., Robinson, Jones and Allen, JJ., concur. Wanamaker, J., not participating.